Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2018 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 04/12/2021 with respect to claims 1, 6 and 15 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 6 and 15. See the rejection below of claims 1, 6 and 15 for relevant citations found in Yang disclosing the newly added limitations.

	

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 7, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US. Pub. No. 2017 /0187961 A1) in view of Ling et al. (US. Pub. No. 2018/0070039 A1) and further in view of Yang et al. (US. Pub. No. 2019/0120948 A1).

Regarding claim 1, Katz teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations ([see in Fig. 1 and para 0026, also in claim 8]-in claim 8 discloses a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a processor, cause the processor to perform steps) comprising: receiving, from an image sensor, first scan line data of an image frame ([see in Fig. 2A and para  an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is captured at a different instant in time.  Thus, the image capturing device does not capture the image data of the image frame at one instant in time; “image data for each row” corresponds to the claimed “scan line data”); associated with a rolling shutter image capture([para 0002 and 0004]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter"  ); appending first time data to the first scan line data([para 0030]- a timestamp is added/provided by the camera 122 for each row/scan line; also in [Fig. 2A and para 0046); adjusting, based at least in part on a size of the first time data, a width associated with the first scan line data([see in Fig. 2A;3A-3C and para 0043-0044; 00053; 0057]- adjustment module 134 adjusts image data of a row of the image frame, and image data of all subsequent rows of the image frame, based on the calculated image data translation of the row to generate an adjusted image frame); receiving, from the image sensor, second scan line data of the image frame associated with the rolling shutter image capture([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device  “image data for each row” corresponds to the claimed “scan line data”); and appending second time data to the second scan line data ([para 0030] - a timestamp is added/provided by the camera 122 for each row/scan line; also in [Fig. 2A and para 0046).

    PNG
    media_image1.png
    705
    402
    media_image1.png
    Greyscale

However, Katz does not explicitly disclose appending first time data prior to first end of line data of the first scan line data; and appending second time data prior to first end of line data of the second scan line data.
appending first time data prior to first end of line data of the first scan line data([see in Fig. 1-2]- FIG. 2 schematically illustrates a driving time sequence diagram of the TFT flat-panel image sensor in FIG. 1 which uses a method for image capture in a conventional technology (the driving time sequence diagram includes driving time sequences of a plurality of scanning lines 12 and driving time sequences of a signal readout chip), and the plurality of scanning lines 12 (FIG. 1 shows a scanning line 12z, a scanning line 12a, a scanning line 12b, a scanning line 12c, and the scanning line 12d; and FIG. 2 shows the scanning line 12a, the scanning line 12b, the scanning line 12c and an n-th scanning line 12n which is not shown in FIG. 1) are selected row by row, each of the plurality of scanning lines 12 has a driving time B, and the signal readout chip (labeled as ROIC in the driving time sequence diagram) has a signal capture period which is referred to as a first period A. A driving time of the scanning line 12a is prior to a driving time of the scanning line 12b, and a driving time of the scanning line 12b is prior to a driving time of the scanning line 12c); and appending second time data prior to first end of line data of the second scan line data([see in Fig. 1-2]- FIG. 2 schematically illustrates a driving time sequence diagram of the TFT flat-panel image sensor in FIG. 1 which uses a method for image capture in a conventional technology (the driving time sequence diagram includes driving time sequences of a plurality of scanning lines 12 and driving time sequences of a signal readout chip), and the plurality of scanning lines 12 (FIG. 1 shows a scanning line 12z, a scanning line 12a, a scanning line 12b, a scanning line 12c, and the scanning line 12d; and FIG. 2 shows the scanning line 12a, the scanning line 12b, the scanning line 12c and an n-th scanning line 12n which is not shown in FIG. 1) are 
However, the combination of Katz and Ling don’t explicitly disclose appending second time data prior to second end of the line data of the second scan line data.
In an analogous art, Yang teaches appending second time data prior to second end of the line data of the second scan line data([see in Fig. 5 and 8B]- the perception module 210 calculates 520 a time shift.  In order to calculate a time shift for each sample, the perception module 210 determines a set of time deltas [T] by which to adjust the camera timestamp.  The time deltas may be on the order of milliseconds (ms), e.g., 0 ms, 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms, 15 ms, 20 ms, 25 ms, 30 ms, etc. Additionally, the time deltas can be positive or negative values effectively adding to the camera timestamp (a later timestamp) or subtracting from the camera timestamp (an earlier timestamp)). Therefore, it would have been 
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 6 have been met in system claim 1.
Regarding claim 7, receiving the first scan line data from a first sensor having a first sensor modality ([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is  ([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is captured at a different instant in time.  Thus, the image capturing device does not capture the image data of the image frame at one instant in time.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 15 have been met in system claim 1. Yang  teaches shifting end of line data associated with the scan line of the image frame from a first position to a second position to accommodate additional data([see in Fig. 5 and 8B]- the perception module 210 calculates 520 a time shift.  In order to calculate a time shift for each sample, the perception module 210 determines a set of time deltas [T] by which to adjust the camera timestamp.  The time deltas may be on the order of milliseconds (ms), e.g., 0 ms, 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms, 15 ms, 20 ms, 25 ms, 30 ms, etc. Additionally, the time deltas can be positive or 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in system claim 1.
Regarding Claim 21, wherein the first time data is appended after the first scan line data and prior to the first end of line data([see in Fig. 5 and 8B]- the perception module 210 calculates 520 a time shift.  In order to calculate a time shift for each sample, the perception module 210 determines a set of time deltas [T] by which to adjust the camera timestamp.  The time deltas may be on the order of milliseconds (ms), e.g., 0 ms, 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms, 15 ms, 20 ms, 25 ms, 30 ms, etc. Additionally, the time deltas can be positive or negative values effectively adding to the camera timestamp (a later timestamp) or subtracting from the camera timestamp (an earlier timestamp)).



Claims 2, 8, 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Ling and Yang as applied to claim 1 above and further in view Kusevic et al. (US. Pub. No. 2010/0157280 A1) .
Regarding claim 2, the combination of Katz and Ling don’t exclusively disclose receiving, from a LIDAR sensor, LIDAR data comprising a LIDAR point, the LIDAR data associated with third time data; and associating, based at least in part on the first time 
In an analogous art, Kusevic disclose receiving, from a LIDAR sensor, LIDAR data comprising a LIDAR point, the LIDAR data associated with third time data([abstract]- Imaging data is captured at a computer processor simultaneously from the line scan camera and the laser scanner from target object providing scanning targets defined in an imaging plane perpendicular to focal axes of the line scan camera and the LiDAR scanner. X-axis and Y-axis pixel locations of a centroid of each of the targets from captured imaging data is extracted); and associating, based at least in part on the first time data and the third time data, the LIDAR point with at least a portion of the first scan line data([abstract; 0008; 0019]- aligning a line scan camera with a LiDAR scanner for real time data fusion in three dimensions is provided. This approach is also relevant for using an array of line scan cameras for fusion with one or more laser scanners).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kusevic to the modified system of Katz and Ling for aligning a line scan camera with a LiDAR scanner for real time data fusion in three dimensions [Kusevic; paragraph 0002]. 
Regarding claim 8, Kusevic teaches wherein: the first sensor comprises an image sensor; and the second sensor comprises at least one of: an additional image sensor; a LIDAR sensor; a radar sensor; or a time-of-flight sensor([para 0006]-LiDAR sensor).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8. Kusevic teaches wherein the measurement data comprises a  fusion in three dimensions which can be for any environment); and determining, based at least in part on the time data, an association between the measurement and one or more pixels of the scan line data([para 0008]- LiDAR scanner, wherein the plurality of scanning targets spaced horizontally along the imaging plane; b) extracting x-axis and y-axis pixel locations of a centroid of each of the plurality of targets from captured imaging data; c) determining LiDAR return intensity versus scan angle; d) extracting scan angle locations of intensity peaks which correspond to individual targets from the plurality of targets).


Claims 3-5, 9, 10, 11, 12, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Ling as applied to claims 1, 6 and 15 above  and further in view Yang et al. (US. Pub. No. 2019/0120948 A1; provisional app. No. 62/574,744, filed on Oct. 19, 2017).

Regarding claim 3, the combination of Katz, Ling and Yang don’t exclusively disclose wherein: the first scan line data is associated with a first exposure time; and the second scan line data is associated with a second exposure time that is different than the first exposure time
In an analogous art Yang teaches the first scan line data is associated with a first exposure time; and the second scan line data is associated with a second exposure  LIDAR scan is captured over a LIDAR exposure, the LIDAR scan may be subject to LIDAR motion while the vehicle 150 is in motion during the LIDAR exposure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Katz, Ling and Yang synchronization of sensors of vehicles, for example, autonomous vehicles, and more particularly to synchronization of LIDAR and cameras installed on a vehicle for use in generation of high definition maps [Yang; paragraph 0002]. 
Regarding claim 4, Yang teaches modifying, based at least in part on the first time data, at least a portion of an image to correct or compensate for a distortion effect caused by motion associated with the rolling shutter image capture, to produce a modified image, wherein the distortion effect comprises one or more of: wobble; skew; spatial aliasing; or temporal aliasing; and controlling, based at least in part on the modified image, movement of an autonomous vehicle([para 0070]- with the LIDAR motion, the images may be captured over a camera exposure that creates distortions in moving objects when in the camera is in the process of capturing an image by raster scanning a photodiode array. To compensate for the rolling shutter, the LIDAR-camera transform may include rolling shutter correction; examiners consider that as distortion effect; [para 0004-0005]- Autonomous vehicle).
Regarding claim 5, Yang discloses a precision time protocol (PTP) clock([para 0103]- a precision time protocol being used); and a system processor clock that is synchronized with the PTP clock([para 0103]- a precision time protocol being used); wherein the operations further comprise: obtaining data from a counter that is slaved to  perception module 210 synchronizes 760 the LIDAR and the camera based on the selected start time. In one or more embodiments, the perception module 210 adjusts either the LIDAR clock or the camera clock according to the selected start time. For example, the perception module 210 adjusts the camera clock to start the camera at the selected start time).
Regarding claim 9, Yang teaches associating, based at least in part on the association between the measurement and the at least a portion of the first scan line, at least part of the first scan line data with at least part of the data from the second sensor to produce associated data ([see in Fig. 4]- a LIDAR scan captured at a LIDAR timestamp, an image captured at a camera timestamp, and consecutive poses inclusive of the duration of the track sample. The LIDAR scan is captured by a single LIDAR with the LIDAR timestamp determined by an internal clock for the LIDAR. The image may be a single image or a stitched image derived from multiple images. The image is tied to a camera timestamp determined by an internal clock for the camera(s).); and controlling, based at least in part on the associated data, movement of an autonomous vehicle([see in Fig. 4 and para 0076]- a LIDAR scan captured at a LIDAR timestamp, an image captured at a camera timestamp, and consecutive poses inclusive of the duration of the track sample. The LIDAR scan is captured by a single LIDAR with the LIDAR timestamp determined by an internal clock for the LIDAR. The image may be a single image or a stitched image derived from multiple images. The image is tied to a camera timestamp determined by an internal clock for the camera(s). The consecutive poses may be 
Claim 10(canceled).
Regarding claim 11, Yang teaches receiving other data from a second sensor having a second sensor modality, the other data comprising a measurement, wherein the measurement is associated with a timestamp based on time data from the PTP clock([para 0103]- perception module 210 synchronizes 760 the LIDAR and the camera based on the selected start time. In one or more embodiments, the perception module 210 adjusts either the LIDAR clock or the camera clock according to the selected start time. For example, the perception module 210 adjusts the camera clock to start the camera at the selected start time); and determining, based at least in part on the first time data and the timestamp associated with the measurement, an association between the measurement and at least a portion of the first scan line data([para 0068; 0070 and 0103]-using different scan line data).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, Yang teaches modifying, based at least in part on the first time data, at least a portion of an image to correct or compensate for a distortion effect caused by motion associated with a rolling shutter image capture([para 0070]- the LIDAR-Camera transform also adjusts for rolling shutter correction of the images. In a similar manner to that described above with the LIDAR motion, the images may be captured over a camera exposure that creates distortions in moving objects when in the camera is in the process of capturing an image by raster scanning a photodiode array. 
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Claims 18, 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Katz  in view of Ling,Yang and Kusevic as applied to claim 17 and further in view Yang et al. (US. Pub. No. 2019/0120948 A1; provisional app. No. 62/574,744, filed on Oct. 19, 2017). 

Regarding claim 18, the combination of Katz, Ling, Yang and Kusevic does not explicitly disclose the vehicle comprises an autonomous vehicle, the association comprises distance data, and the operations further comprise: controlling, based at least in part on the associated data, movement of the autonomous vehicle.
In an analogous art, Yang teaches the vehicle comprises an autonomous vehicle, the association comprises distance data, and the operations further comprise([abstract]- a method and system for synchronizing a lidar and a camera on an autonomous vehicle.  The system selects a plurality of track samples for a route including a lidar scan and an image; since it track sample for a route which will include distance data):  The vehicle computing system 120 continuously provides control signals to the vehicle controls 130, thereby causing an autonomous vehicle to drive along a selected route). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Katz, Ling, Yang and Kusevic synchronization of sensors of vehicles, for example, autonomous vehicles, and more particularly to synchronization of LIDAR and cameras installed on a vehicle for use in generation of high definition maps [Yang; paragraph 0002].
Regarding claim 19, Yang teaches modifying, based at least in part on the time data and the distance data, at least a portion of an image associated with the object, to correct or compensate for a distortion effect caused by motion associated with the rolling shutter image capture([para 0070]- the LIDAR-Camera transform also adjusts for rolling shutter correction of the images. In a similar manner to that described above with the lidar motion, the images may be captured over a camera exposure that creates distortions in moving objects when in the camera is in the process of capturing an image by raster scanning a photodiode array. To compensate for the rolling shutter, the lidar-camera transform may include rolling shutter correction. In some embodiments with multiple images, the lidar projection module 330 stitches images together. The LIDAR projection module 330 may also distinguish intensities of the point clouds in the LIDAR projection according to reflective intensities recorded by the LIDAR).



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	KURANE US 2009/0135271 A1, disclose image sensor that is allowed to expose a photoelectric conversion element to light on a line-by-line basis
2.	Stein et al., US 2014/0198184 A1, discloses techniques for capturing images in a rolling shutter, stereo image acquisition system that may be included on a vehicle.
3.	Minister, US 2017/0364758 A1, discloses methods for vehicle signal light detection in an autonomous vehicle.
4.	Hesch et al. US 2015/0185054, disclose methods and systems for synchronizing data received from multiple sensors of a device.

Conclusion                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487